Citation Nr: 0502070	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left hand.

2.  Entitlement to an initial compensable rating for 
bilateral pes planus.

3.  Entitlement to an initial compensable rating for a 
ganglion cyst of the right wrist.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left hip disorder.

5.  Entitlement to an initial compensable rating for right 
varicocele.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In a September 2001 rating decision, the RO granted service 
connection for the following:  ganglion cyst right wrist 
assigning a noncompensable rating, a left hip disorder 
assigning a noncompensable rating, right varicocele assigning 
a noncompensable rating, and bilateral pes planus assigning a 
noncompensable rating.  Service connection was denied for a 
right knee disorder, a thoracic spine disorder, a left hand 
disorder, residuals of cold weather injury to both hands, a 
right shoulder disorder, bilateral otitis externa, bilateral 
hearing loss; and entitlement to a 10 percent evaluation was 
assigned for multiple, noncompensable, service-connected 
disabilities.  The veteran appealed the ratings assigned to 
the service-connected disabilities, and the denial of service 
connection for a right knee disorder, thoracic spine 
disorder, a left hand disorder, residuals of cold weather 
injury to both hands, and a right shoulder disorder.  

Another rating decision dated in September 2003 granted 
service connection for the following:  a right knee disorder 
assigning a 10 percent rating, thoracic spine disorder 
assigning a 10 percent rating, cold weather injury of both 
hands assigning separate 10 percent ratings, and a right 
shoulder disorder assigning a 10 percent rating.  The grant 
of service connection for a right knee disorder, thoracic 
spine disorder, cold weather injury to both hands and a right 
shoulder disorder constituted a full award of the benefits 
sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  The veteran did not submit a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, those issues are 
not currently in appellate status.  Id.

The September 2003 rating decision also assigned an initial 
10 percent disability rating to the veteran's left hip 
disorder.  Although an increased rating has been granted, the 
issue of entitlement to a rating in excess of 10 percent for 
a left hip disorder remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993). 

The issue of entitlement to an initial compensable rating for 
a right varicocele is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims of service connection for a 
left hand disorder, entitlement to compensable ratings for 
bilateral pes planus and ganglion cyst of the right wrist, 
and entitlement to a rating in excess of 10 percent for a 
left hip disorder has been obtained by the RO, and the RO has 
notified him of the type of evidence needed to substantiate 
his claims.

2.  The veteran does not have a current disorder of the left 
hand.

3.  Since the award of service connection, the veteran's 
bilateral pes planus has been manifested by subjective 
complaints of moderately severe pain with stiffness and 
swelling, and objective findings of calluses on the 
metatarsal heads, first metatarsal head bilaterally and in 
the medial border of the feet, and pain alongside the medial 
border of the foot extending to the middle malleolar area 
bilaterally.

4.  Since the award of service connection, the veteran's 
ganglion cyst of the right wrist has been manifested by 
subjective complaints of occasional aching and stiffness with 
objective findings of normal range of motion.

5.  Since the award of service connection, the veteran's left 
hip disorder has been manifested by subjective complaints of 
left hip pain, with objective findings of slight limitation 
of motion.



CONCLUSIONS OF LAW

1.  Residuals of an injury to the left hand was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for a 30 percent rating for bilateral pes 
planus have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2004).

3.  The criteria for the assignment of a compensable rating 
for a ganglion cyst of the right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5020 (2004).

4.  The criteria for the assignment of a rating in excess of 
10 percent for a left hip disorder have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5250 - 5255 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a substantially 
complete application was received in September 2001, and a 
rating decision was issued that same month.  The veteran 
filed a timely Notice of Disagreement in January 2002, and a 
Statement of the Case was issued in July 2002 which notified 
the veteran of the VCAA enactment.  A substantive appeal was 
filed and, as previously noted, another rating decision was 
issued in September 2003.  In November 2003, a VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in November 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2004).  

Additionally, the evidence of record contains VA examinations 
performed in May 2001 and November 2002.  As to the issues 
being decided on appeal, the examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.

I.  Service connection claim

Factual Background

Service medical records reflect that in December 1986, the 
veteran sustained a cut to his left index finger while using 
the weights at the gym.  The cut was 2 centimeters by 1/4 
centimeters.  The examiner noted that there was scant blood 
present.  Sutures were not applied.  In March 1990, the 
veteran reported that he slammed his left hand in a gunner 
hatch of a BFV.  He sustained a laceration on his left hand.

The veteran was afforded a VA examination in May 2001.  He 
claimed that he sustained a blunt trauma to his left hand 
when the lid of a Bradley vehicle slammed on his hand causing 
a laceration across the metacarpal phalangeal joints.  The 
veteran also reported stiffness with cold damp weather.  On 
examination, the examiner noted that the veteran's left hand 
had well-healed small lacerations, otherwise without evidence 
of heat, redness, swelling or tenderness.  He had full range 
of motion at the left metacarpal phalangeal joints with 
hyperextension 0 to 30 degrees and flexion 0 to 90 degrees.  
An X-ray examination of the left hand was within normal 
limits.  The examiner diagnosed trauma left hand, healed 
without sequelae.

In November 2002, the veteran underwent another VA 
examination.  The veteran reported left hand pain which 
started with a crush injury during his service time.  An X-
ray examination of the left hand was normal.  The examiner 
diagnosed a cold injury of the left hand.

A September 2003 rating decision granted service connection 
for a cold weather injury of the left hand and a 10 percent 
disability rating was assigned.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Analysis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Service medical records reflect that the 
veteran cut his left index finger in December 1986, and 
sustained a laceration to his hand in March 1990.  It is not 
shown from the record, however, that the veteran currently 
suffers from any residual disability from either injury.  

The May 2001 VA examiner noted the existence of small 
lacerations on the veteran's left hand, however, they were 
well-healed and there was no evidence of heat, redness, 
swelling or tenderness.  Range of motion was normal.  The X-
ray examination was within normal limits.  The diagnosis 
rendered was left hand trauma with no sequelae.  At the 
November 2002 VA examination, another X-ray examination was 
performed and results were normal.  The only diagnosis 
rendered was a cold injury of the left hand.

Although the service medical records reflect that the veteran 
sustained an injury to his left hand and/or fingers during 
service, the medical evidence demonstrates the veteran does 
not currently have a disorder of the left hand or left 
fingers due to any injury sustained in service.  A diagnosis 
of residuals of cold weather injury to the left hand has been 
rendered; however, this disorder is already service-connected 
and rated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for residuals of an 
injury to the left hand.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Increased rating claims:  Factual Background

Bilateral pes planus

Service medical records reflect treatment for severe pes 
planus.  

At the VA examination in May 2001, the veteran reported a 
history of flat feet for which he wore insoles in his boots.  
On physical examination, the examiner noted that the veteran 
had bilateral pes planus with bilateral hallux valgus without 
bunion formation.  An X-ray examination of both feet revealed 
bilateral hallux valgus deformities, worse on the left.  The 
examiner diagnosed hallux valgus bilaterally.

In November 2002, the veteran was afforded another VA 
examination.  The veteran reported pain in the feet which was 
moderately severe with stiffness and swelling intermittently.  
He denied the use of any medication.  He reported receiving 
shoe inserts which provided "little help."  He reported 
employment as a correctional officer, and complained that any 
standing and weightbearing aggravated his foot pain and 
musculoskeletal condition.  The examiner observed calluses on 
the metatarsal heads, first metatarsal head bilaterally, and 
in the medial border of the feet.  The examiner observed no 
edema, but noted pain alongside the medial border of the foot 
extending to the middle malleolar area bilaterally.  The 
veteran's gait was normal for both feet.  Standing and 
walking aggravated bilateral foot pain.  There was no 
breakdown of unusual shoe wear pattern that would indicate 
abnormal weight bearing.  There were no skin or vascular 
changes.  He was unable to perform squatting and rising on 
toes and heels.  Weightbearing alignment of the Achilles 
tendon was good bilaterally.  The diagnosis was bilateral pes 
planus.

Ganglion cyst of right wrist

Service medical records reflect treatment for a ganglion cyst 
of the right wrist.

At the May 2001 VA examination, the veteran stated that his 
ganglion on the right wrist caused occasional aching and 
stiffness with the cold damp weather.  He reported treating 
with over-the-counter Tylenol, two or three tablets per week.  
On examination, the right wrist was normal in appearance, 
though the examiner observed that it was tender over the 
triquetrum.  Regarding range of motion, extension was 0 to 70 
degrees, flexion was 0 to 80 degrees, radial deviation was 0 
to 20 degrees and ulnar deviation was 0 to 45 degrees.  The 
examiner diagnosed ganglion right wrist.

On physical examination in November 2002, wrist 
dorsiflexion/extension was 0 to 70 degrees.  Wrist palmar 
flexion was 0 to 80 degrees.  Wrist radial deviation was 0 to 
20 degrees.  Wrist ulnar deviation was 0 to 45 degrees.  The 
examiner diagnosed ganglion cyst of the right wrist, ulnar 
border.

Left hip disorder

Service medical records reflect treatment for degenerative 
joint disease and bursitis of the left hip.  

At the May 2001 VA examination, the veteran reported that his 
degenerative joint disease of the left hip was due to running 
on a treadmill.  He had treated with physical therapy and 
pool therapy.  He reported using Tylenol two or three times a 
week as needed.  Physical examination of the left hip was 
normal without heat, redness, swelling or tenderness.  He had 
full range of motion with flexion from 0 to 120 degrees, 
abduction from 0 to 45 degrees, adduction from 0 to 30 
degrees, internal rotation from 0 to 40 degrees and external 
rotation from 0 to 45 degrees.  The examiner diagnosed left 
hip pain, normal examination.

At the November 2002 VA examination, the veteran reported 
that during training he injured his left hip, right shoulder, 
and thoracic spine.  For his left hip pain, he received 
cortisone injections twice into the joint with transient 
relief.  He also reported being placed on "P2" for an 
indefinite period for the left hip pain which lasted for up 
to 30 days over a 3 year period.  Range of motion was as 
follows:  0 to 110 degrees abduction, 0 to 35 degrees 
adduction, and 0 to 25 degrees internal rotation and external 
rotation.  The examiner noted that repetitive use of the 
joints including the hip did not cause increased pain, 
fatigue, weakness, or lack of endurance.  There was no edema.  
The examiner diagnosed left hip strain.

III.  Increased disability ratings:  General regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

IV.  Analysis

Bilateral pes planus

An acquired flatfoot condition will be rated as 
noncompensable where mild with symptoms relieved by built-up 
shoe or arch support.  A moderate disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet will 
be rated as 10 percent disabling for a bilateral or 
unilateral condition.  A severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities will be rated as 
20 percent disabling where unilateral and as 30 percent 
disabling where bilateral.  A pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
38 C.F.R. Part 4, Diagnostic Code 5276 (2004).

The record reflects that the RO has rated the veteran's 
bilateral pes planus under Diagnostic Code 5276.  In this 
case, the Board has considered whether another rating code is 
more appropriate than the one used by the RO, but concludes 
that given his medical history and current symptomatology, 
the currently assigned diagnostic code is appropriate.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The evidence in this case demonstrates that the veteran's 
bilateral pes planus manifests in disability that more nearly 
approximates severe bilateral flatfoot, as contemplated by a 
30 percent rating under Diagnostic Code 5276.  38 C.F.R. 
§ 4.71a (2004).

During service, the veteran treated for severe pes planus.  
At the November 2002 VA examination, the veteran reported 
subjective complaints of moderately severe pain in the feet, 
with stiffness and swelling intermittently.  He reported that 
he had worn shoe inserts but they did not help.  He 
complained that standing and weightbearing aggravated his 
foot pain.  Calluses were observed on the metatarsal heads, 
first metatarsal head bilaterally, and in the medial border 
of the feet.  Pain was noted by the examiner alongside the 
medial border of the foot extending to the middle malleolar 
area bilaterally.  Although his gait was normal, standing and 
walking aggravated his foot pain.  He was unable to perform 
squatting and rising on his toes and heels.  In light of such 
clinical observations, the Board finds that the veteran's 
symptomatology more nearly approximates the criteria for a 30 
percent evaluation under the provisions of 38 C.F.R. § 4.71a 
(Diagnostic Code 5276) due to objective findings of pain, 
indication of swelling on use, and the manifestation of 
callosities.  

The evidence, however, does not meet the criteria for a 
rating in excess of 30 percent as there is no objective 
medical evidence that the veteran's bilateral pes planus is 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  
Additionally, there is no indication that the veteran has 
required the use of orthopedic shoes or appliances.  

The Board notes that although the May 2001 VA examiner 
diagnosed bilateral hallux valgus, such disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5280, would not provide 
for a disability rating in excess of 30 percent.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's bilateral pes planus has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  The 30 
percent disability rating assigned contemplated the veteran's 
complaints of aggravated foot pain while standing and 
weightbearing during his employment as a correctional 
officer.  Accordingly, the Board finds that the impairment 
resulting from the veteran's bilateral pes planus is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher initial rating is warranted 
for the veteran's bilateral pes planus.  Accordingly, the 
benefit sought on appeal is granted.

Ganglion cyst of right wrist

The veteran's right wrist disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5020, which provides the 
criteria for evaluating disability due to synovitis.  The 
Board notes that diseases under diagnostic codes 5013 through 
5024 are rated based on limitation of motion of the affected 
parts, as arthritis, degenerative, with the exception of 
gout.  Under the rating criteria associated with synovitis, a 
10 percent evaluation is the highest evaluation available.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Code 5215.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned where there is X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  Read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991); 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

According to VA standards, normal range of motion of the 
wrist is as follows:  wrist dorsiflexion (extension ) 0 to 70 
degrees; wrist palmar flexion 0 to 80 degrees; wrist ulnar 
deviation 0 to 45 degrees; and wrist radial deviation 0 to 20 
degrees.  38 C.F.R. § 4.71, Plate I (2004).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a compensable rating for a ganglion cyst on the 
right wrist.  

As previously noted, the veteran's wrist disorder is rated 
under limitation of motion of the affected part.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5215 (2004).

At the May 2001 VA examination, the veteran reported 
subjective complaints of occasional aching and stiffness 
during cold, damp weather.  On objective examination, the 
wrist was normal in appearance, although it was tender over 
the triquetrum.  Both VA examinations reported normal range 
of motion of the right wrist, and no complaints of pain on 
motion.  Based on a review of the evidence of record, the 
Board concludes that the criteria for a compensable 
evaluation for a ganglion cyst on the right wrist have not 
been met under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 
5215.  

The Board has specifically considered the guidance of DeLuca 
(discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis 
in DeLuca does not assist the veteran, as the aching and 
stiffness described by the veteran is not supported by 
objective medical evidence.  There is no medical evidence to 
support a finding that the veteran's disorder is manifested 
by limitation of motion, loss of function, or weakness. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable is not warranted for a 
ganglion cyst of the right wrist.  Accordingly, the benefit 
sought on appeal is denied.



Left hip disorder

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2004).

As cited in the subsection discussing the wrist, under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated according to limitation of motion for 
the joint or joints involved, in this instance under 
Diagnostic Codes 5251, 5252, and 5253.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  As 
discussed, in the absence of limitation of motion, a 10 
percent rating is assigned where there is X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  Painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath, 1 Vet. App. at 592-93; Lichtenfels; 1 Vet. App. at 
488.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2004).

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
or limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  Limitation of abduction of, motion lost 
beyond 10 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5253.  

The RO has assigned a 10 percent disability rating for the 
left hip under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, for malunion of the femur with slight 
knee or hip disability.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the grant of a rating in excess of 10 
percent for a left hip disorder.  

Based on the medical evidence, the Board finds that the 
veteran's left hip strain is productive of no more than 
slight disability during the entire course of the appeal 
period, consequently, a rating in excess of 10 percent under 
Diagnostic Code 5255 is not warranted.  At the VA examination 
in May 2001, the veteran had full range of motion of the hip.  
The diagnosis rendered was left hip pain, normal examination.  
Slight limitation of motion was observed at the November 2002 
VA examination, however, repetitive use of the hip did not 
cause increased pain, fatigue, weakness or lack of endurance.  
A left hip strain was diagnosed.  Such findings of slight 
limitation of motion would not support a rating higher than 
the 10 percent already assigned.  The foregoing evidence of 
reported ranges of motion, compared to the limitation-of-
motion codes, indicate that the veteran's left hip disorder 
is no more than 10 percent disabling at any time during the 
pendency of this appeal.  For example, the November 2002 VA 
examiner reported 0 to 110 degrees of abduction, 0 to 35 
degrees adduction, and 0 to 25 degrees internal rotation and 
external rotation.  These findings do not warrant a rating in 
excess of 10 percent under the criteria based on limitation 
of extension and flexion.  38 C.F.R. § 4.71, Plate II, 
Diagnostic Codes 5251, 5252 (2004).  Additionally, there is 
no indication that the veteran is unable to cross his legs as 
contemplated by a 20 percent rating under Diagnostic Code 
5253.

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's left hip 
disability.  See Schafrath, 1 Vet. App. at 592-593.  
Additional provisions, which are potentially applicable to 
the veteran's hip disabilities, include Diagnostic Codes 5250 
and 5254.  Diagnostic Code 5250 relates to ankylosis of the 
hip and Diagnostic Code 5254 requires a flail joint of the 
hip.  There is no medical evidence of ankylosis or flail 
joint of either hip and therefore, any application of these 
codes would be inappropriate.

The Board has also considered 38 C.F.R. §§  4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination and pain.  DeLuca, 8 Vet. 
App. at 206-07.  Given, however, the left hip symptomatology 
delineated in the objective medical evidence of record, the 
Board finds that an additional "symbolic" range of motion 
loss for pain, excess fatigability, decreased functional 
ability, etc. is not warranted.  Such is the case even when 
the effects of pain are considered, such as assuming that 
motion of the joint is limited to the point where pain 
begins, and taking into account the effects of pain on use of 
the joint.  Id.; see 38 C.F.R. §§ 4.40, 4.45.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left hip disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left hip disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the veteran's service-connected left hip 
disability.  Accordingly, the benefit sought on appeal is 
denied.




ORDER

Entitlement to service connection for residuals of an injury 
to the left hand is denied.

Entitlement to an initial rating of 30 percent for bilateral 
pes planus is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to an initial compensable rating for ganglion 
cyst of the right wrist is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left hip disorder is denied.


REMAND

There is no specific diagnostic code for varicocele, 
therefore, the veteran's right varicocele is rating analogous 
to benign neoplasms of the genitourinary system.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7529 (2004).  This disorder is 
rated under the criteria for voiding dysfunction or renal 
dysfunction.  38 C.F.R. § 4.115a (2004).  The VA examinations 
performed in May 2001 and November 2002 are insufficient for 
rating purposes; therefore, the veteran should be afforded 
another VA examination to assess the severity of his right 
varicocele, including the existence of any voiding 
dysfunction or renal dysfunction.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with a VA medical examination to assess 
the current severity of his right 
varicocele.  The examiner should be 
provided with the veteran's claims file 
and must review the claims file in 
conjunction with the examination.  With 
regard to the veteran's right varicocele, 
the examiner should comment on the 
existence of renal dysfunction or voiding 
dysfunction.  As for any renal 
dysfunction, the examiner should comment 
as to the existence of albumin, edema, 
hypertension, or decrease in kidney 
function.  As for any voiding 
dysfunction, the examiner should comment 
as the existence of any urine leakage, 
frequency or obstructed voiding.  

2.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
an initial compensable rating for right 
varicocele.  If the determination of 
this claim remain unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


